DETAILED ACTION
Terminal Disclaimer
1.   The terminal disclaimer filed on 6/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/581,912 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on 6/3/2021 and 3/16/2021  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 2-13 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 2  ,which include, a supercontinuum light source having a seed laser configured to provide seed pulses with a pulse frequency Fseed   and  a pulse frequency multiplier (PFM) configured to multiply the seed pulses by converting seed pulses having the pulse frequency Fseed to pump pulses with a pulse frequency Fpump,  and  Fpump is larger than Fseed; a non-linear element configured to receive said pump pulses and convert said pump pulses to pulses of supercontinuum light and first and second amplifiers, one of the amplifiers 
seed and the other of the amplifiers configured to amplify pulses having the pulse frequency Fpump and  PFM is located between the amplifiers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.   Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/22/2021